Electronically Filed
                                                               Supreme Court
                                                               SCWC-29516
                                                               21-DEC-2010
                                                               01:55 PM



                              NO. SCWC-29516

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   In the Matter of the Application

                                     of

             HAROLD KAINALU LONG CASTLE, to register and
               confirm title to land situate at Kailua,
              District of Koolaupoko, City and County of
                      Honolulu, State of Hawai#i.

                           ESTRELLA S. IGARTA,
                     Respondent/Petitioner-Appellee

                                     vs.

              ANTHONY PAUL LOCRICCHIO and BARBARA MARIE
                     LOCRICCHIO, husband and wife,
                  Petitioners/Respondents-Appellants


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (APPLICATION NO. 754 (Land Court 07-0003))

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                  (By: Acoba, J., for the court1)

            The Application for Writ of Certiorari filed on

November 24, 2010 by Petitioners/Respondents-Appellants Anthony



      1
            Considered by: Recktenwald, C.J., Nakayama, and Acoba, JJ., and
Circuit Judge Wilson for Duffy, J., recused, and Circuit Judge Chan, assigned
due to a vacancy.
Paul Locricchio and Barbara Marie Locricchio is hereby rejected.

          DATED:   Honolulu, Hawai#i, December 21, 2010.

                                 FOR THE COURT:

                                 /s/ Simeon R. Acoba, Jr.

                                 Associate Justice

Anthony P. Locricchio pro
se, and for petitioner/
respondent-appellant
Barbara Marie Locricchio,
on the application.




                                 2